                                                            OR\GlNAL
Approved:



Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge
             Southern District of New York

                                  -   -   -   X
                                                  FRCRP 5(c) (3) Affidavit
 UNITED STATES OF AMERICA

            - v. -

 SANDY SUSOHO,

      Defendant.

                                  -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

     BENJAMIN AN_DREWS, being duly sworn, deposes and says that
he is a Special Agent with the Diplomatic Security Service of
the United States Department of State ("DSS"), and charges as
follows:

     On or about June 20, 2019, "Sandy Susoho" was charged in a
complaint filed in the United States District Court for the
Eastern District of Virginia with one count of conspiring to
commit an offense against or defraud the United States, in
violation of Title 18, United States Code, Section 371.  See
United States v. Sandy Susoho, 19 Mag. 280 (JFA) (E.D. Va.).  On
or about the same day, the United States District Court for the
Eastern District of Virginia issued a warrant for the arrest of
a "Sandy Susoho."

     A copy of the aforementioned complaint and arrest warrant
are attached as Exhibit A and incorporated by reference here.

     I believe that SANDY SUSOHO, the defendant, is the same
person as the "Sandy Susoho" who is wanted by the United States
District Court for the Eastern District of Virginia.

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     1.   I am a Special Agent with DSS, and I have been
personally involved in determining whether SANDY SUSOHO, the
defendant, is the same person as the "Sandy Susoho" named in the
arrest warrant issued by the United States District Court for
the Eastern District of Virginia on or about June 20, 2019.
This affidavit is based upon my conversations with law
enforcement officers and other individuals, as well as my
examination of reports and other records.  Because this
affidavit is being submitted for the limited purpose of
establishing the identity of the defendant, it does not include
all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported in this
affidavit, they are reported in substance and in part, except
where otherwise indicated.

     2.    Based on my review of documents from proceedings in
the United States District Court for the Eastern District of
Virginia, I know that, on or about June 20, 2019, the United
States District Court for the Eastern District of Virginia
issued a warrant for the arrest of a "Sandy Susoho" (the "Arrest
Warrant").   The Arrest Warrant was issued based on the filing of
a complaint against "Sandy Susoho" on or about June 20, 2019.

      3.   Based on my review of law enforcement records, my
conversations with other law enforcement officers, and my
personal involvement in the investigation of "Sandy Susoho," I
am aware of a birthdate (the "Birthdate"), Social Security
number (the "SSN''), and a physical description (the "Physical
Description") associated with "Sandy Susoho." I have also
reviewed photographs of "Sandy Susoho" obtained during the
course of the investigation and in law enforcement databases
 (the "Photographs").

     4.   Based on my review of law enforcement records, my
conversations with other law enforcement officers, and my
personal involvement in the arrest of SANDY SUSOHO, I have
learned that, in connection with her arrest, she provided a
birthdate that matches the Birthdate and a Social Security
number that matches the SSN.

     5.   Based on my personal involvement in the arrest of
SANDY SUSOHO, I have also determined that her appearance matches
the Physical Description and the Photographs.

     6.   Accordingly, I believe that the "Sandy Susoho" sought
in the Arrest Warrant is SANDY SUSOHO.




                                2
     WHEREFORE, deponent respectfully requests that SANDY
SUSOHO, the defendant, be imprisoned or bailed, as the case may
be.



                          BENJA~EWS
                          Special Agent
                          Diplomatic Security Service
                          United States Department of State


Sworn to before me this
26th day of June, 2019




United States Magi trate Judge
Southern District of New York




                                 3
Exhibit A
 JS 45 (01 /2008)

                                       Criminal Cnsc Covc1'Shcct U.S. Distl'ict Court
Place of offense:                  Under Seal: Yes   _x__ No                              Judge Assigned: . , _A=1=1d'-"c""'rs"-"'o""'"n,.___ _ _ __
City                              Superseding Indictmenl _ _ _ _ _ _             Criminal Number: 1:19-MJ-.:>'co
County/Parish       Loudoun        Same Defendant       New Defendant _ X__
                                   Magistrate Judge Case Number         _ _ _ _ A,rraignment Date: _ _ __
                                   Search Warrant Case Number
                                   R 20 IR 40 from District of
                                   Related Case Name and No.:
Defendant Information
J(1Venile -- Yes _ _ _ No L. FBI II
Defendant Name: Sii'ndv Susoho Alias Name(s) _ Unknown_
Address: XXXX Jesup Aye. Apt XX, Bronx, NY XXXX._ _ _ _ _ _ _ _ _ __
Employmeht: In-Home Care Provider_ _ _ _ _ _ _ __
Birth Date XX/XX/1994 SS# XXX-XX-3798 Sex _E._DefRace: =B~la=ck=·_ _ _ Nationality: United States Citizen_ _Place of
Birth_ New York_ _ __
Height    5'5       Weight :Unknown _ _ _ _ _ l·lair_Dlk_ _ Eyes _Brown __Sc;irs/Tattoos:
_ _ Unknown_ _ _ _ _ _ _ __
Interpreter:_ _ No_ _ Yes List lnngungc and/or dialect:      N/A        Automobile Descriptioil ___________

Location Status:
Arrest date:
Already in Federal Custody ns of _ _ _ _ _ in
_ _ _ Already in S.tate Custody                      On Pretrial Relense        _ _ _ Not in Custody
__ Arrest Wima11t Requested       _ _ _ Fugitive                       _ _ _ Summons Requested
____ Am'ist Warmnl Penqing                 _ _ _ Detention Sought               _ _ _ Bond
Defense Counsel Information:
Name:                             _ _ _ Court Appointed          Counsel conflicted out
Address: _ _ _ _ _ _ _ _ _Rctaincd
Telephone:                                 Public Defender             Federal Public Defender's Office conflicted out:::l__
U.S. Attorney Information:
AUSA Rai7.za K. Ty        Telephone No.:   (703) 299-3771              Bar fl _ _ _ _ _ __

ComplninnntAgcncy, Address & Phone Number or Person & Title:


U.S.C. Citntions:
         Code/Section                 Description of Offense Churgecl                      Cuunt(s)           Capi!al/Fclonv/Misd/Pctty
Set I    18 u.s.c § 371        Conspiracy to commit offense or to defraud US                 1                   Felony
JS 45 (01/2008) (Reverse)
District Court Case Number (To be filled by deputy clerk):

                             U,S,C, Citations (continued)

          Index Ke1::/Code       Descri(!tion of Offense Charged   Count(s)
Set4
Set 5
Set 6
Set7
Set8
Set 9
Set IO
Set 11
Set 12
-set 13
Set 14
Set 15
Set 16
Set 17
Set 18
Set 19
Set20
Set21
Set 22
Set23
Set24
Set25
Set26
Set 27
           ,,•:-.
Set28
Set29
Set30
Set 31
 JS 45 (01/2008)

                                         Criminal Case Cover Sheet U.S. District Court
 Place of.offense:                   Under Seal: Yes   .....x_ No                              Judge Assigned: -=-A""'n,,__,d~ec=.crs=-=o=-=-n=---------
 City                                Superseding Indictment _ __                    Criminal Number: 1:19-MJ-c?-e>o
 County/Parish       Loudoun         Same Defendant       New Defendant       _x_·_
                                     Magistrale Judge Case Number          _ _ _ _ Arraignment Date: _ _ __
                                     Search Warrant Case Nuinber
                                     R 20 I R 40 from District of
                                    Related Case Name and No.:
Defendant Information
Juvenile -- Yes _ _ _ No       x_ FBI#
Defendant Name: Sandy Susoho Alias Name(s) _ Unl."llown_
Address: )475 Jesup Ave. Apt W2, Bronx, NY 10452_ _ _ _ _ _ _ _ _ __
Employment: Irt-Honte Care Provider_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Birth Date 07/21/1994 SS# XXX-XX-XXXX Sex_E._DefRace: .Black               Nationality; United States Citizen_ _Place of Birth
New York,____ __

Height         '-"5'-- Weight :Unknown_ _ _ _ _ Hair_Blk_ _ Eyes _Brown _ _Scai's(l'attoos:
         _5:::-·


___Unknown._ _ _ _ _ _ __
Interpreter:_-__ No_ _ Yes List language and/or dialect:       N/A         Automobi!f: Description _ _ _ _ _ _ _ _ __
Location Status:
Arrest date:
Already in Federal Custody as of    _ _ _ _ _ in
_ _ _ Already in State Custody                         On Pretrial Release         _ _ _ Not in Custody
__ Arrest Warrant Requested         _ _ _ Fugitive                        _ _ _ Sununons Requested
_ _ _ Arrest Warrant Pending                 _ _ _ Detention Sought                _ _ _ Bond

Defense. Counsel Information:
Name:                               _ _ _Court Appointed            Counsel conflicted out:_
Address: _ _ _ _ _ _ _ _ _Retained
Telephone:                                   Public Defender              Federal Public Defender's Office conflicted out:.¼_

U.S. Attorney Information:
AUSA Rnizza K.     '.JY   Telephone No.:     (703) 299-3771               Bar# _ _ _ _ _ __

Complainant Agency. Address & Phone Number or 'Person & Title:


U.S.C. Citations:
         Ctide/Sec.tion                  Dcscriptioi1 of Offense Charged                        Couht(s)          Cnpital/Felony/Miscl/Pctt:Y
Set 1    18 U.S.C § 371           Conspiracy to commit offense or to defraud US                     1                Felony




Oat" ,lime20,hm           mc11aturno111u~~~r'-2_f---------
JS 45 (01/2008) (Reverse)
District Court Case Number (To be filled by deputy clerk):

                             U.S.C. Citations (continued)

         Index Key/Code          Descrintion of Offense Charged   Count(s)
Set4
Set 5
Set 6
Set7
Sets
Set9
Set 10
Set 11
Set 12
Set 13
Set 14
Set 15
Set 16
Set 17
Set 18
Set 19
Set20
Set2I
Set22
Set23
Set24
Set25
Set26
Set27
           .,
Set28
Set29
Set30
Set 31
AO 91 (Rev. 11/11) Criminol Complaint


                                    UNITED STATES DISTRlCT COURT
                                                                for the
                                                  Eastern District of Virginia
                                                                                                         UNDER SEAL
                  Unltccl States of America                        )
                               v.                                  )                                                                   ~    IL
                                                                   )       Case No. 1: 19-MJ-280
                                                                   )
                     SANDY SUSOHO
                                                                   )
                                                                                                                                       .JUI'! 2 0 2019
                                                                   )
                                                                   )                                                            CLERK, U.S. PISTRIGT COURT
                                                                                                                                   ALEXANDRIA VIRGINIA
                          Defemlant(s)


                                               CRIMINAL COMPLAINT
         I, the complainanl in this case, state that the following is true lo (he best ofiny knowledge and belief.
On or about the date(s) of               September 8, 2018                in the county of                           Loudoun                     in the
     Eastern                                               a _ _ , lhc defondanl(s) violated:
                      District of _ _ _V_ir..:!g'--in.::.-j_

             Code Section                                                      Offense Description


                                            The defendant did, knowingly conspire with CC-1 and other known and
    18 U.S.C § ~71                          unknown co-conspirators to misuse a passport, and to furnish, dispose of, and
                                            deliver a passport to another person for use by another than the person for
                                            whose use the passport was originally issued and designed.




         This criminal complaint is based on tl1esc facts:

          SEE ATTACHED AFFIDAVIT.




         fi'f Continued on the attached sheet.


         Reviewed by AUSA/SAUSA:
         I   AUSA Raizza Ty                                               --   ---    __
                                                                               SA Kyle Andreasen, Diplomatic Security Service
                                                                                           .......,~-
                                                                                                         P1·i11ted 11m1w and tilfo


Sworn to before m·e nncl signed in my presence.
                                                                          .-,-----=-~/sf                        ~../Y'
                                                                          Jotm F. Anderson
Dale:             06/20/2019                                              Vnited States Magistrate Judge
                                                                                                           Judge's sig11a1rtre

                                    Alexandria, Virginia                        Hon, John F. Anderson, U.S. Magistrate Judge
City und ~tnto;
                                                                                  .                     ·A·l11ted 11a111e a11d Ii/le
                     IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRG1NIA                                   ~-02ffl--=-:---=~=-t~
                                                                               ~~-=-jM--.,,,..1
                                        Alexandria Division

UNITED STATES OF AMERICA                          )                                 CLERK, U.S. tJISTHICT COURT
                                                  )     Filecl Under Seal              ALEXANDRIA. VIRGINIA
                V.                                )
                                                  )     Criminal No. I: 19-MJ- -'4c>O
SANDY SUSOHO,                                     )
                                                  )
               Defendant.                         )


  AFl?IDAVIT IN SUPPORT OF CRIMINAL COMPLAINT. AND ARREST WARRANT

        I, Kyle Andreasen, being first duly swom, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

        I.     I make this affidavit in support of a criminal complaint charging SANDY

SUSOHO ("SUSOHO"), with knowingly conspiring with CC-I and other known and unknown

co-conspirators to misuse a passport, and to furnish, dispose of, and deliver a passport to another

person for use by another than the person fol' whose t1se the passport was originally issued and

designed, in violation of Tille I 8, United States Code, Section 371.

       2.      I am a Special Agent with the United States Department of State's Diplomatic

Security Service ('TISS"), assigned to the Washington Field Office and have been so employed

since January 2017. ·While with DSS, my expel'ience as a Special Agent has included, among

other things, the investigation of cases involving passport and visa fraud. I have participated in

lcdernl investigations which have utilized search and seizure ,:vurrants, interviews and

interrogations, and the review of visa and passport documents.           Due to my training and

experience, I am familiar with allegations of criminal activity including, passp·ort and visa fraud,

and similar offenses.
        3.       This affidavit is based upon my personal knowledge; my review of documents

 and other evidence; my conversations with others, including other law enforcement personnel;

and my training, experience, and advice received concerning the use of cellphones in criminal

activity.    Because this affidavit is being submitted for the limited purpose of establishing

probable cause, it does not include all the facts that I have learned during the course of my

investigation. Where the contents of documents and the actions, statements, and conversations

of others are reported herein, they are reported in substance and in part, except where otherwise

indicated.

        4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that   aviolation .of 18 U.S.C. § 371 has been committed by
SUSOHO.

                                      PROBABLE CAUSE

        5.      SUSOHO is a United States Citizen and a resident of Bronx, New York.

        6.      On or about August 30, 2018, SUSOHO filed a Form DS-11 Application for a

U.S. Passport with a private passport and visa service company ("Company-A") in New York

City, New York. SUSOHO authorized Company-A to act as the courier company for her DS-

11. In the DS-11, SUSOHO lists an apartment on 1st Ave. in Manhattan as her mailing address.

She further listed Co-Con:spirator-1 ("CC-1 ") as her "Emergency Contact" and provided an

address for CC-I on Jesup Ave. in Bronx, New York.              However, SUSOHO made false

statements as to both addresses. The actual resident at the listed 1st Ave. address is A.T.. and, in

an interview with law enforcement, A.T. claimed she did not know SUSOHO but admitted to

knowing CCwl, Additionally, the Jesup Ave. address SUSOHO listed for CC-1 is actually her

own mailing address, which is also printed on SUSOHO's ~ew York State identification card.



                                                 2
        7.      In her DS-11 application, SUSOHO further claimed she would be traveling to

France from on or about September 7 to 14, 2018 in order to obtain the passport on an expedited

basis. A representative of Company-A stated that SUSOHO requested the company provide

proof of travel (a "fictitious itinerary") just for the purpose of expediting her passport.

        8.      SUSOHO also filed a standard form DS-64 (Statement Regarding a Lost or

Stolen U.S. Passport Book or Card) stating that her previous U.S. passport had been lost with her

handbag on March 22, 2018.           SUSOHO additionally submitted a standard form DS-71

(Affidavit of Identifying Witness) with CC-1 listed as the identifying witness who would attest to

SUSOHO's citizenship and true statements provided in her application. CC-1 stated SUSOHO

was her niece and further listed an address in Georgia as her residential address.

        9.     On or about August 31, 2018, a U.S. passport #5893365~3 was issued to

SUSOHO in her name. As standard operating procedure, the passport book would have been

returned to the courier company, Company-A, for distribution to the customer. Based on record

checks conducted within databases that mainta_in border crossings and travel document use, law

enforcement could not find any evidence that SUSOHO or anyone else actually used this

passport to travel to France.

        10.    During a voluntary interview with law enforcement, SU SOHO admitted that CC-

1 directed her to obtain the passport and provide false statements concerning the addresses and

travel plans. She further stated that CC-1 paid for the passport processing and expediting fees.

        11.    On or about September 8, 2018, Material Witness-1 arrived at Washington Dulles

International Airport in Loudoun County, Virginia, within the Eastern District of Virginia, aboard

South African flight 209 from Accra, Ghana. Upon arrival, Material Witness- I was inspected by

a Customs and Border Protection (CBP) Officer conducting primary inspection (hereinafter,



                                                  3
"Primary Officer"). Material Witness-I presented U.S. passport #589336543 bearing the name

SANDY SUSOHO to the Primary Officer. U.S. passport #589336543 contained a Ghanaian visa

that.had been issued on September 1, 2018, as well as stamps showing entry to the Republic of

Ghana on September 2, 2018 and a departure therefrom on September 7, 2018. However, based

on the record checks conducted, law enforcement did not see that U.S. passport #589336543 was

presented on an outbound flight from the United States.

         12.     The Primary Officer used facial recognition software to attempt to verify Material

Witness-l's identity, which compared Material Witness-1 's live photograph with the photograph

stored on the United_States passport in the name SANDY SUSOHO. Th~ comparison resulted in

a photograph "mismatch" message, and Material Witness-I was subsequently referred to CBP

secondary admissibility review.

        13.      At CBP secondary admissibility review, Material Witness-1 initially claimed to

be a United States citizen named SUSOHO; however, Material Witness-I was unable to provide

a Social Security Number or any information on her current employment in the United States.

Material Witness-I was asked who the United States passport belonged to, at which point she

stated that she did not know and that someone had given it to her. Material Witness-I was

turned over to CBP Enforcement where she told officers that she had paid $1,200.00 to a person

named "Junior" a/k/a ''Sarpong" for the passport and an airline ticket. Material Witness-1 's

luggage was inspected by CBP Officers and they discovered a cellular telephone. 1

        14.      While Material Witness-I was in administrative custody, she was interviewed by

DSS. In addition to her prior statements, she informed law enforcement that she was coached to


1 On or about November 7, 2018, Material Witness-I pleaded guilty to violating 8 U.S.C. § 1325(a)(3) in the U.S.
District Court for the Eastern District of Virginia. As part of her plea agreement with the Government, Material
Witness- I subsequently consented to the search of her cellular phone.


                                                        4
state she was going to New York. Material Witness-I further stated she would be visiting her

"cousin'' later identified as "B.K.."    However, b~sed on evidence obtained from Material

Witness-I's cell phone, it is apparent that she is in a romantic relationship with B.K.

        15.    From the review of Material Witness-1 's cellular ~hone, DSS found a deleted

message sent on August 31, 2018 to an individual identified as "Musah," stating that "the

passport is ready and [she] want[s] to leave on the 7th." DSS further discovered another deleted

text message sent on or about September 5, 2018 with an individual named Sanni Jajah in Ghana

about obtaining departure details to book a ticket. Call rec(?rds obtained by subpoena reveal that

B.K. also communicated with the telephone number associated with Jajah multiple times in

September 2018. Moreover, Sanni Jajah attempted to call Material Witness-1 's cellular phone

on or about September 7, 2018, the day Material Witness- I is believed to have departed Ghana.

       16.    In February 2019, law enforcement interviewed SUSOHO who denied knowing

anyone named "B.K.." However, a review of SUSOHO's telephone records revealed that she

communicated with the telephone number associated with B.K. by voice call and/or text message

at least 10 times between August 27 - 30, 2018, during. the time frame SUSOHO submitted the

DS-11 passport application.    The records did not show any other communication between

SUSOHO and B.K. between January 2018 and April 19, 2019.                Additionally, call records

indicate SUSOHO and CC-1 were in contact via telephone at least 19 times from August 27 to

September 9 of 2018. Call records further establish that CC~l and Material Witness-1, CC-1 and

B.K., and B.K. and Material Witness-1 communicated regularly via cellular phone in August and

September 2018.

       17.    In June 2019, SUSOHO provided another voluntary statement to law

enforcement further admitting that CC-1 asked SUSOHO to "help her with [her] pal'lsport" and



                                                5
to "bring someone here." According to SUSOHO, C.C-1 told her that the woman from Ghana -

later identified as Material Witness-I - was B.K.'s wife. CC-I promised SUSOHO that she vvill

help her family because SUSOHO's father is not working, and SUSOHO agreed.

                                              CONCLUSION

        I 8.        Based on the foregoing information, I submit that there is probable cause to

believe that in and around August 2018 to on or about September 8, 2018, in the Eastern District

of Virginia and elsewhere, SANDY SUSOHO knowingly conspired with CC-I and other known

and unknovm co-conspirators to misuse a passport, and to furnish, dispose ot~ anrJ. deliver a

passport to another person for use.by another than the person for whose use the passport was

originally issued and designed, in violation of Title 18, United States Code, Section 371.



                                                      Respectfully submitted,




       Subscribed and sworn to before me on this         £4!>~ of June, 2019:
               ..,..--,-c-a-,--
                                  /S/   ::::I{)::
               John F.   ,/l,AQM~Ol1-----------
       Thet.Jrl1mwm~l§s.T~lauiRrrM~§en
       United Stales Mt1gislrale Judge




                                                     G
UNO R SEI\L            IN THE UNITED STATES DISTRICT COURT FOR TH
                                                                                                                IE
                               EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division                               JUM 2 0 20!9
   UNITED STATES OF AMERICA                            )
                                                       )    Filed Under Seal
                                                                                    ,_  __
                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                           ALEXANOl11A V!fl.('t••:11

                  v.                                   )
                                                       )    Criminal No. 1:19-MJ- .!l~o
  SANDY SUSOHO,                                        )
                                                      y
                  Defendant.                          )

                                           ORDER TO SEAL

         The United States, pursuant to Local Rule 49(B) of the Local Criminal Rules tor the

 United States District Court for the Eastem District of Virginia, having moved to seal the

 complaint, arrest ,varrant, and affidavit in support of such materials; and

         The Court, having found that revealing·the material sought to be sealed would jeopardize

 an ongoing crhninal investigation; having considered the available allematives that ·are less

 drastic than sealing, and finding none would suffice to protect the govemment's legitimate

 interest in protecting a material witness; and finding that this legitimate government interest

 out weighs at this time any interest in the disclosure of the material; it is hereby

         ORDERED, ADJUDGED, and DECREED that the complaint, arrest wa1rnnt, affidavit in

 suppoti, and other materials filed in connection with this matter be placed under seal until the

 defendant is arrested and appears for her Rule 5 hearing before this Court.

                                                                      /s/      ~
         ~

 Date:    ~~~          2.o
                         1b\C\
         Alexandria, Virgmia
UNDER                      EfJ\LJj   \.



                        IN TH_E UNITED STATES DISTRICT COURT FORT                    ,
                                                                                           n       lL
                                EASTERN DISTRICT OF VI RGTNIA
                                                                                            .JIJM 2 0 2019
                                          Alexandria Division
                                                                                         GLERJS U.S. DISTRICT COURT
                                                                                            ALt:Xi\MORIA VIRGINIA

      UNITED STATES OF AMER[CA                      )
                                                    )         Filed Under Seal
                   V.                               )
                                                    )         Criminal No. I: 19~MJ- ;>So
      SANDY SUSOI-10:                               )
                                                    )
                   Defendant.                       )   '




         GOVERNMENT1S MGTION TO SEAL COMPLAINT AND ARREST WARkANT
                       PURSUANT TO LOCAL RULE 49(B}

          The United States, by and throllgh undersigned counsel, pursuant to Local Rule 49(B) of

 the Local Criminal Rules for the United States District Court for the Eastern District of Virginia,

 asks for an Order to Seal the complaint, an-est warrant, and the affidavit submitted in support of

 criminal complaint and arrest warrant, and any other materials filed it1 connection with this matter

 until the defendant is arrested and brought before the Court for her initial appearance pm~uant to

 Ruic 5 of the Federal Rules ol'Criminal Procedure.

 I.       REASONS FOR SEALING (Local Rule 49(8)(1))

       l. The U.S. Department of State, Diplomatic Security Service, is fovestigating a conspiracy

 to commit misuse of a passport ano wrongful delivery of m10the1•'s passport.

       2. Premature disclosure of' the charges against the defendant would jeopardi7.e an ongoing

 criminal investigation threatening the government's ability to locate and anesl the defendant and

 may lead to the destruction of evidence. Disclosure        or the complaint and afl1davit in support of
 the complaint would provide the defendant and others with a roadmap of lhe ongoing criminal
 investigation, including the identity of the agents, potential witnesses, and other co-conspirators

involved.

II.       REFERENCES TO GOVERNING CASE LAW (Local Rule 49{B)(2))

       3. The Court' has the inherent power to seal arrest warrants and affidavit in support. See

United States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Ari~ona v. Maypenny.

672 F.2d 761, 765 (9 th Cir. I 982); Times Mirror Company v. United States, 873 F.2d 1210 (9 th

Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879 (15 1 Cir. 1975); United States v. Hubbard, 650

F.2d 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9 th Cir. 1975). "The trial court

has supervisory power over its own records and may, in its discretion, seal documents if the

public's right of access is outweighed by competing interests." In re Knight Pub. Co., 743 F.2d

231, 235 (4th Cir. 1984). Sealing the material witness arrest warrant and affidavit in support is

appropriate where there is a substantial probability that the release of the sealed documents would

compromise the government's on-going investigation severely. See M,. In re Search Warrant for

Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8 th Cir. 1988); Matter of Eye Care

Physicians of America, 100 F.3d 514, 518 (7 th Cir. 1996); Matter of Flower Aviation of Kansas,

Inc., 789 F.Supp. 366 (D. Kan. 1992).

Iii.     PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
                                          '
         UNDER SEAL (Local Rule 49(B)(3))

          4.     The complaint and affidavit in support of the cdmplaint would need to remain

sealed until the defendant is arrested and brought before t~e Court for her Rule 5 hearing.
                                                               '
          5.     Upon occurrence of the event specified in paragraph 4, pursuant to Local Rule
                                                               I

49(B)(3), the sealed materials will be automatically unsealed and handled as such.
                                                               i

          6.     The United States has considered altemativbs less drastic than sealing and has

found none that would suffice to protect this investigation.1 The United States will move to

un:mal thv dooumonrn buforc they urn Bwt to bevome ~1,1\'Jm~tic"llY \llW¥~e<,l if jt cMermines that
                                                    2          '
circumstances warrant such action.

        WHEREFORE, the United States respectftdly requests that the complaint and affidavit in

support of the complaint and this Motion to Seal and proposed Order be sealed until the

defendant is arrested.

                                                    Respectfolly submitted,

                                                   G. Zachary Terwilliger
                                                   United States AHorney


                                            By:        L:::~~~
                                                                    ~1---




                                               3
AO 442 (Re\'.01/09) Arrest Wttmmt


                                           UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern Districl of Virginia
                                                                                                                 l!JNDERSEAl
                  United States of America
                                V.                                   )
                                                                     )
                     SANDY SUSOHO                                            Case No. 1:19-MJ-280
                                                                     )
                                                                     )
                                                                     )
                           Dc>fe11dr1111


                                                       ARREST WARRANT
To:     Any authorized law enforcement officer


        YOU ARE COMMANDED to arrest and bring, before a United S
(uame ofperson to be arresti:t/) SANDY SUSOHO
who is accused ofan offense or violation based on the following documen

0   Indictment          O Superseding Indictment            O Information          O Superseding lnfonnation                121' Complaint
0   Probation Violation Petition            O Supervised Release Violation Pet ii ion      O Violation Notice               O Order of the Court

This offense is briefly described as follows:
18 U.S.C § 371            The defendant did, knowingly conspire with CC-1 and other l<nown and unknown
                          co-conspirators to misuse a passport, and to furnish, dispose of, and deliver a
                          passport to another person for use by another than the person for whose use the
                          passport was originally issued and designed.



                                                                                .        /S/___,~,_--,_-
                                                                           John F. Anderson      .
Date: 06/20/2019
                                                                         --United~Magistrato J u o ~ - - - - -
                                                                               .            /ss11li1g 0JJ[ce1' s s1gna1111·a

City and state:                                                               Hon. John F. Anderson, U.s, Magistrate Judge
                                                                                           P1·i11111d 11ame <//Id title


                                                                  Return




                                                                                           Arrcsli11g officer's s/g11ntt1re


                                                                                              l'rilllcd 11a111a and tltfo
